Citation Nr: 1133968	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Marine Corps Reserves (Reserves) from November 7, 2005 to April 14, 2006.  The Veteran had additional service in the Reserves until November 2008, at which time he was honorably discharged after being found not to be physically qualified for retention in the Reserves due to bipolar disorder.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for service connection for bipolar disorder.

Although, as in the instant case, a veteran's stated claim may only seek service connection for bipolar disorder, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as bipolar disorder, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  Id.  In the instant case, an April 2007 letter from Dr. J.A.C., the Veteran's private psychiatrist, indicated that he had diagnosed the Veteran with bipolar disorder.  The Veteran was diagnosed at a March 2009 VA examination, however, with depressive disorder rather than bipolar disorder.  Pursuant to the Court's decision in Clemons, the issue for consideration in the instant case includes these and all other relevant psychiatric diagnoses.







FINDING OF FACT

An acquired psychiatric condition, to include bipolar disorder and depressive disorder, was not shown during active duty service, and the weight of the probative evidence is against a finding that the Veteran's acquired psychiatric condition is caused or aggravated by active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar disorder and depressive disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	a) 	Notice

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated February 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the February 2009 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

	b) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records and post-service private medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with a VA examination in March 2009.  While this VA examination is not adequate, remand is not appropriate in this case.

With respect to the adequacy of the March 2009 VA examination, the examination was conducted without review of the Veteran's claims file or service treatment records, and instead relied only on the Veteran's own statements before diagnosing him with depressive disorder.  Further, the examiner did not opine regarding the etiology of the Veteran's condition.  Recognizing the inadequacies of the March 2009 examination, the Board remanded the case in March 2011 to schedule an additional examination to determine whether the Veteran suffered from an acquired psychiatric condition, and to determine the relationship between any such disorder and the Veteran's active duty military service.  

The Veteran was provided notice of an additional scheduled VA examination in a letter dated March 2011.  The Veteran did not report to his scheduled April 2011 examination.  Further, the Veteran did not provide an explanation of his failure to report for this examination, nor did he request that his examination be rescheduled.   The only communication received from the Veteran or his representative since that time was a July 2011 memorandum from the Veteran's representative indicating that it had no additional evidence or argument to submit on the Veteran's behalf.

The Court has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claimant's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the claimant's responsibility to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  When a claimant fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).  

The Board finds that "good cause" sufficient to avoid a rating of the claim based on the evidence of record has not been established because neither the Veteran nor his representative has provided any reason for the failure to report.  In that regard, the Board notes that when a Veteran who is represented by counsel elects not to report for a VA examination without good cause, this is considered an informed choice on the part of the Veteran and counsel and the parties have assumed the risks of adverse consequences to the claim due to a lack of evidence.  See Turk v. Peake, 21 Vet. App. 565 (2008).  The Veteran and his representative are expected to cooperate in the efforts to adjudicate his claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In the instant case, they have not done so, and in particular they have failed to provide "good cause" for the Veteran's failure to attend the scheduled VA examination.

The Board concludes that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain the evidence necessary to substantiate the Veteran's claim and that any further attempts to assist the Veteran in developing his claim would result in needless delay, and are thus unwarranted.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran testified at a March 2010 hearing before the undersigned, and a transcript of this hearing has been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.




Service Connection

The Veteran contends that he has an acquired psychiatric disorder, to include bipolar disorder and depressive disorder, that is related to his active duty military service.

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (together, a "covered disease") occurring during such training.  See 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).

As noted above, the Veteran is claiming entitlement to service connection for an acquired psychiatric condition.  Specifically, he contends that his psychiatric disability resulted from stresses during basic training.  The decision in the instant case considers, therefore, the possibility of a relationship between the Veteran's acquired psychiatric disorder and his period of ACDUTRA service from November 7, 2005 to April 14, 2006.  While the Veteran has subsequent periods of INACDUTRA service, the Veteran has not asserted, not does the evidence suggest, that the Veteran's psychiatric disability resulted from an injury incurred during a period of INACDUTRA.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the claimant's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In the instant case, the March 2009 VA examiner diagnosed the Veteran with a depressive disorder, and a private physician diagnosed the Veteran with bipolar disorder.  The first Hickson element, medical evidence of a current disability, is accordingly met.

Regarding the second Hickson element, in-service disease or injury, the Veteran alleged in his March 2010 hearing that towards the middle of boot camp, he started to feel lonely.  The Veteran further alleged that he began "spending a lot of time by [him]self and started becoming aggressive" as his military training went on.  While the Veteran's service treatment records for his period of ACDUTRA are silent for any complaints of psychological issues, the Board notes that the Veteran is competent to give evidence regarding what he experienced in-service such as feeling stressed, spending time alone, and being aggressive.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has no reason to believe that the Veteran did not experience such during service and finds the Veteran's account of these feelings and experience in service to be credible.  The second Hickson element is therefore met.

Regarding the third Hickson element, competent evidence of nexus, the determination of the relationship, if any, between the Veteran's back condition and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There are no medical nexus opinions of record in the instant case.  The Veteran received a VA examination in March 2009, at which time the Veteran reported that his mental health symptoms first began when he was in basic training.  The Veteran reported that he became angry often and entered into confrontations with other soldiers.  As noted above, the Veteran's claims file was not reviewed, and the examiner offered no etiological opinion.  

To the extent that the examination report contains a recitation of the Veteran's history, the Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Thus, the recitation of history contained in the examination report is insufficient to establish a nexus between a current disability and military service.  Accordingly, the Board notes that the evidence of record contains no medical nexus evidence linking the Veteran's current disability to his period of ACDUTRA.

To the extent that the Veteran himself believes that his acquired psychiatric condition is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As mentioned previously, the Veteran is competent to report feelings of stress, being alone, and being aggressive during his period of ACDUTRA.  However, he is not competent to proffer an etiological opinion linking his experiences during service to any particular chronic psychiatric disability.  He is no competent to attribute current disability to an event that occurred during service or to any particular symptoms that he manifested during service.  In this regard, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to service connection based on a continuity of symptomatology since service, the Veteran first sought psychiatric care in December 2006, eight months after his separation from active duty service.  However, the Veteran specifically denied any psychiatric symptoms, however, during his period of active duty service, including in his April 2006 Report of Medical History provided two days prior to his release from ACDUTRA.  Specifically, the Veteran denied having nervous trouble of any sort, frequent trouble sleeping, receiving counseling of any sort, depression or excessive worry, or evaluation for a mental condition.  This contemporaneous denial of any psychiatric symptoms contradicts the Veteran's current assertions that he manifested psychiatric symptomatology continuously since active service or his current assertions that an acquired psychiatric disability existed at the time of his service discharge.  Service connection based on a continuity of symptomatology is therefore unwarranted.

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disability is etiologically related to the Veteran's period of active duty military service.  Accordingly, the third Hickson element, medical nexus, has not been shown and the claim for service connection for a back condition fails.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's back condition is not related to his military service.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


